Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7th, 2022, has been entered.
 
Election/Restrictions
The Examiner notes that Applicant has voluntarily withdrawn claims 14, 22, 26, and 30. Present claim 14 depends from claim 9, and it appears the claim could be rejoined without issue. Claim 22 recites an eye size of at least 2 mm by 2 mm, but the claims from which it depends specify an eye size of at least 4 mm2.  Claim 26 recites an isocyanate, but as it uses the phrase “the isocyanate”, the claim would be subject to a rejection under 35 U.S.C. 112(b) as there is a lack of antecedent basis. Similarly, claim 30 recites “the polyol”, would be subject to a rejection under 35 U.S.C. 112(b) due to a lack of antecedent basis.
The Examiner has maintained the withdrawn status of the claims, as they have been voluntarily withdrawn by Applicant. Any indication or attempt to bring claims 14, 22, 26, and 30 into condition for allowance via a response to the current action or a request for interview will result in their rejoinder. Otherwise, the Examiner will cancel the claims.
Claims 31-39 are directed to a withdrawn method which does not include the allowable subject matter of the allowed claims. It is further noted that claims 31-39 recite a method for fabricating a polymeric composite building component, whereas the allowed claims are directed to a polymeric composite building product. In the event Applicant wishes to have claims 31-39 rejoined, the Examiner suggests amending claim 31 to recite, for example, “A method for fabricating a polymeric composite building product according to claim 1 having a front surface and a rear surface, the method comprising: feeding a first….” or an equivalent which both includes the allowable subject matter of the present claims and is consistent with respect to the terms “product” and “component”. It is further noted that claim 37 recites “the building product”, while claim 31 recites a component. It is presumed that claim 37 should be amended to “the building component”.
Claim 40 is directed to a withdrawn system for fabricating a building component which does not include the allowable subject matter of the allowed claims. In the event Applicant wishes to have claim 40 rejoined, the Examiner suggests amending claim 31 to recite, for example, “A polymer composite building product according to claim 1, the polymer composite building product formed by a system, the system comprising: an upper….” 

Allowable Subject Matter
Claims 1-10, 12-13, 15-21, 24-25, and 27-29 are allowed. Claim 11 is allowable over the prior art of record, and would be allowed pursuant overcoming the rejection under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of subject matter which overcomes the prior art of record:
The closest prior art of record are Teng et al (US 2015/0240492 A1), Kumar et al (US 2017/0114211 A1), and Tamir (US 2011/0272858 A1).
Applicant’s arguments in the After-Final Response filed July 14th, 2022, have been fully considered and are found persuasive in their entirety. In addition to the reasons provided by Applicant, the Examiner further notes that Teng teaches infiltrating its entire thickness of its first fiber layer with its resin material. As the properties of the structure of Teng are derived from infiltration of the entire thickness of the first fiber layer, Teng is considered to teach away from infiltrating resin only a partial thickness, which would be required to meet the present claims (or at the very least, it is submitted that infiltrating resin only a partial thickness of the structure of Teng would alter its principle of operation).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrase “the bottom portion thickness TR”, but claim 9, from which the instant claim depends, does not refer to TR as a bottom portion thickness. There exists a lack of clarity as claim 11 refers to TR differently from claim 9. In the interest of compact prosecution, the Examiner will interpret the claim as reciting “wherein TR of the fiber mat is in the range of 2-3 mils”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783